594 S.E.2d 199 (2004)
358 N.C. 240
STATE of North Carolina
v.
Ellen Monica ROBERSON.
No. 126P04.
Supreme Court of North Carolina.
March 23, 2004.
Hal F. Askins, Special Deputy Attorney General, R. Stuart Albright, District Attorney, for State.
John Bryson, High Point, for Roberson.
Prior report: ___ N.CApp. ___, 592 S.E.2d 733.

ORDER
Upon consideration of the petition filed by Attorney General on the 18th day of March 2004 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 23rd day of March 2004."
Upon consideration of the petition filed on the 18th day of March 2004 by Attorney General in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 23rd day of March 2004."